PER CURIAM.
Appellant husband appeals an order denying his motion to dismiss his wife’s *1202petition for dissolution of marriage pursuant to his motion claiming reconciliation.1 Upon review of the record, the denial of the husband’s motion is affirmed upon the basis of the rule stated in Busot v. Busot, 338 So.2d 1332, 1334 (Fla. 2d DCA 1976).
A second order appealed from is an order adjudging respondent in contempt for his failure to comply with orders of the court of October 17, 1975, April 30, 1976, and May 12,1976, all of which required that the respondent vacate the marital domicile of the parties. The finding of the trial judge is supported by clear evidence in the record that the husband has willfully failed to comply with the trial court’s order even though given every opportunity to do so. See Faircloth v. Faircloth, 339 So.2d 650 (Fla.1976).
The orders appealed from are affirmed.

. Previous appearances in this court of this litigation are reported at Little v. Little, 325 So.2d 424 (Fla. 3d DCA 1976); Little v. Little, 336 So.2d 622 (Fla. 3d DCA 1976).